  


8% PROMISSORY NOTE

 

$25,000.00 Date: February 22, 2013

 

FOR VALUE RECEIVED, SAVVY BUSINESS SUPPORT, INC., a Nevada corporation,
(“Maker”), promises to pay Anatom Associates SA (“Holder”), in lawful money of
the United States, the principal sum of Twenty Five Thousand Dollars
($25,000.00), plus interest thereon (the “Note”) from the date of issuance until
paid in full, as set forth below.

 

1.Interest Rate

 

Interest on the principal sum of this Note shall accrue at the rate of eight
percent (8%) per annum, compounded annually, based on a 365-day year and the
actual number of days elapsed. Interest shall be payable by Maker on an annual
basis and, except as provided in Paragraph 2 below, shall not be forgiven.

 

2.Payments/Forgiveness

 

The entire principal sum and all accrued but unpaid interest and any other sums
payable hereunder shall be due and payable in full on the one year anniversary
date of the date hereof. All payments hereunder shall be applied first to
interest then to principal.

 

3.Prepayment

 

The Maker may prepay all or any portion of the principal of this Note at any
time and from time to time without premium or penalty. Any such prepayment shall
be applied against the installments of principal due under this Note in the
inverse order of their maturity and shall be accompanied by payment of accrued
interest on the amount prepaid to the date of prepayment.

 

4.Application of Payments

 

All payments received by Holder shall be applied first to accrued interest, then
to other charges due with respect to this Note, and then to then-unpaid
principal balance.

 

5.Cancellation of Note.

 

Upon the repayment by the Maker of all of its obligations hereunder to the
Holder, including, without limitation, the principal amount of this Note, plus
accrued but unpaid interest, the indebtedness evidenced hereby shall be deemed
canceled and paid in full.

 

6.Severability.

 

If any provision of this Note is, for any reason, invalid or unenforceable, the
remaining provisions of this Note will nevertheless be valid and enforceable and
will remain in full force and effect. Any provision of this Note that is held
invalid or unenforceable by a court of competent jurisdiction will be deemed
modified to the extent necessary to make it valid and enforceable and as so
modified will remain in full force and effect.

 

Page 1 of 5

 

  

7.Default and Remedies

 

a.Default       Maker will be in default under this Note if (i) Maker fails to
make a payment of principal and/or interest hereunder when due; or (ii) Maker
breaches any other covenant or agreement under this Note; or (iii) Maker
defaults under any other provision of this Note or under any guarantee or other
agreement providing security for the payment of this Note; or (iv) Maker
breaches any representation or warranty under this Note or any such guarantee or
other agreement; or (v) there occurs the liquidation, dissolution, death or
incompetency of the Maker or any individual, corporation, partnership or other
entity guaranteeing or providing security for the payment of this Note; or (vi)
there occurs the sale of a material portion of the business and assets of the
Maker or any corporation, partnership or other entity guaranteeing or providing
security for the payment of this Note; or (vii) there occurs the making of any
assignment for the benefit of creditors by the Maker or by any individual,
corporation, partnership or other entity guaranteeing or providing security for
the payment of this Note; or (viii) Maker is declared to be in default by a
court of competent jurisdiction or by an arbitrator for any reason.    
b. Remedies       Upon Maker’s default, Holder may (i) upon fifteen (15) days’
written notice to Maker, declare the entire principal sum and all accrued and
unpaid interest hereunder immediately due and payable and (ii) exercise any and
all remedies provided under applicable law. The Holder’s remedies provided in
this Note shall be cumulative and in addition to all other remedies available to
the Holder under this Note, at law or in equity (including a decree of specific
performance and/or other injunctive relief), no remedy of the Holder contained
herein shall be deemed a waiver of compliance with the provisions giving rise to
such remedy and nothing herein shall limit the Holder’s right to pursue actual
damages for any failure by the Maker to comply with the terms of this Note. No
remedy conferred under this Note upon the Holder is intended to be exclusive of
any other remedy available to the Holder, pursuant to the terms of this Note or
otherwise. No single or partial exercise by the Holder of any right, power or
remedy hereunder shall preclude any other or further exercise thereof. The
failure of the Holder to exercise any right or remedy under this Note or
otherwise, or delay in exercising such right or remedy, shall not operate as a
waiver thereof. Every right and remedy of the Holder under any document executed
in connection with this transaction may be exercised from time to time and as
often as may be deemed expedient by the Holder. The Maker acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate. The
Maker therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, and specific performance
without the necessity of showing economic loss and without any bond or other
security being required.

 



Page 2 of 5

 

  

8.Waivers

 

a.Maker, and any endorsers or guarantors hereof, severally waive diligence,
presentment, protest and demand and also notice of dishonor of this Note. No
extension of time for the payment of this Note, or any installment hereof,
agreed to by Holder with any person now or hereafter liable for the payment of
this Note, shall affect the original liability of Maker under this Note, even if
Maker is not a party to such agreement. Holder may waive its right to require
performance of or compliance with any term, covenant or condition of this Note
only by express written waiver.     b. The failure or delay by Holder in
exercising any of its rights hereunder in any instance shall not constitute a
waiver thereof in that or any other instance. Holder may not waive any of its
rights except by an instrument in writing signed by the holder.

   

9.Miscellaneous

 

a.Maker shall pay all costs, including, without limitation, reasonable
attorneys’ fees and costs incurred by Holder in collecting the sums due
hereunder, whether or not any legal action is actually filed, litigated or
prosecuted to judgment or award. In the event of any action or legal proceeding
concerning this Note or the enforcement of any rights hereunder, Holder shall be
entitled to, in addition to any other relief to which Holder may be entitled,
all legal and court costs and expenses, including reasonable attorneys’ fees,
incurred by Holder in connection with such action.     b. This Note may be
modified only by a written agreement executed by Maker and Holder.     c. This
Note and the obligations of the undersigned shall be governed in all respects by
and construed in accordance with the laws of the State of Nevada. This Note
shall be deemed a contract made under the laws of the State of Nevada and the
validity of this Note and all rights and liabilities hereunder shall be
determined under the laws of said State. For purposes of any proceeding
involving this Note or any of the obligations of the undersigned, the
undersigned hereby submits to the non-exclusive jurisdiction of the courts of
the State of Nevada having jurisdiction in the State of Nevada, and agrees not
to raise and waives any objection to or defense based upon the venue of any such
court or based upon forum non conveniens. The undersigned agrees not to bring
any action or other proceeding with respect to this Note or with respect to any
of its obligations in any other court unless such courts of the State of Nevada
determine that they do not have jurisdiction in the matter.     d. The terms of
this Note shall inure to the benefit of and bind Maker and Holder and their
respective heirs, legal representatives and successors and assigns.     e. Time
is of the essence with respect to all matters set forth in this Note.     f. If
this Note is destroyed, lost or stolen, Maker will deliver a new Note to Holder
on the same terms and conditions as this Note, with a notation of the unpaid
principal and accrued and unpaid interest in substitution of the prior Note.
Holder shall furnish to Maker reasonable evidence that the Note was destroyed,
lost or stolen and any security or indemnity that may be reasonably required by
Maker in connection with the replacement of this Note.

 



Page 3 of 5

 

 

g. All payments of principal and interest shall be made in lawful currency of
the United States of America to the Holder at the address shown above or to a
different location upon receipt of written notice from the Holder.     h. The
Maker agrees to pay on demand (i) all expenses (including, without limitation,
legal fees and disbursements) incurred in connection with the negotiation and
preparation of this Note and any documents in connection with this Note, and
(ii) all expenses of collecting and enforcing this Note and any guarantee or
collateral securing this Note, including, without limitation, expenses and fees
of legal counsel, court costs and the cost of appellate proceedings.     i. The
headings of the sections of this Note are inserted for convenience only and
shall not be deemed to constitute a part of this Note.     j. This Note may not
be amended without the written approval of Holder and Maker.     k. None of the
parties hereto will hereafter enter into any agreement, which is inconsistent
with the rights granted to the parties in this Note.     l. Nothing herein
expressed or implied is intended or shall be construed to confer upon or give to
any person or entity, other than the parties to this Note and their respective
permitted successor and assigns, any rights or remedies under or by reason of
this Note.     m. As a material inducement for the Holder to loan to the Maker
the monies hereunder, the Maker hereby waives any right to trial by jury in any
legal proceeding related in any way to this agreement and/or any and all of the
other documents associated with this transaction.     n. This Note (including
any recitals hereto) set forth the entire understanding of the parties with
respect to the subject matter hereof, and shall not be modified or affected by
any offer, proposal, statement or representation, oral or written, made by or
for any party in connection with the negotiation of the terms hereof, and may be
modified only by instruments signed by all of the parties hereto.

 

[REMAINDER OF PAGE INTENTIONALY LEFT BLANK]

 

Page 4 of 5

 

  

IN WITNESS WHEREOF, this Promissory Note is executed by the undersigned as of
the date set forth above.

 

  NOTE MAKER:         Savvy Business Support, Inc.         By: /s/ Bharat
Vasandani   Name: Bharat Vasandani   Title: President and Chief Executive
Officer

 

Page 5 of 5

 

 

 

